Citation Nr: 1449693	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's daughter J.S., on the basis of permanent incapacity for self-support before she attained the age of 18.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1948 to July 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2011, the Board issued a decision denying the Veteran's claims for helpless child benefits for J.S.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in May 2013, the Court vacated and remanded the Board's decision for compliance with the instructions in the decision.  

While this matter was before the Court, notice was given that J. S. died in September 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Court vacated the Board's October 2011 decision and remanded the Veteran's claim for helpless child benefits for J.S. for the applicable period until her death in September 2011.  The Veteran asserts that his daughter, J.S., became permanently incapable of self-support prior to the age of 18.  In its prior decision, the Board determined that a current VA examination was not required as her capacity for self-support prior to age 18 is the focus of the claim and she was already over the age of 18 at the time the Veteran filed his claim.  

The Court, however, noted that VA's duty to assist a claimant may include obtaining a retrospective medical opinion especially when there is an absence of medical records for an extended time period.  See Chotte v. Peake, 22 Vet. App. 80, 85 (2008).  The Court remanded the Veteran's claim directing the Board to consider whether a retrospective opinion may help the Veteran substantiate his claim or to provide an adequate explanation if it decides such an opinion is not required, 

In this instance, there are medical records demonstrating J.S. had medical problems before she turned 18 and after she turned 18.  The evidence of problems before she turned 18 consists of medical records for a hospitalization at age 12 when she was hospitalized for anorexia.  The Veteran asserts that J.S.'s mental disability had its onset with this hospitalization and she had been under the family's support and housing since before she was 18 due to her mental condition.  As the record has an indication that J.S. had a disability that may have made her incapable of self-support, but there is insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim, the Board has determined that a retrospective medical expert opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of J.S. that have not previously been submitted to VA, including the medical records relating to her death in September 2011.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  After the foregoing development is complete, arrange with an appropriate VA physician to review the file and determine whether J.S. became incapable of self-support prior to reaching the age of 18.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  The examiner is asked to determine whether it is at least as likely as not (i.e., 50 percent or greater possibility) that J.S.'s disabilities rendered her permanently incapable of self-support at the age of 18.  


The examiner is instructed that the focus of analysis must be on the J.S's condition at the time of her 18th birthday.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self- support.

If possible, the VA examiner should indicate what employment limitations, if any, would have existed at age 18.

If the VA examiner determines that J.S. was capable of self-support, the VA examiner is asked to identify and discuss the evidence that establishes that J.S. is capable of self-support with particular attention to her industrial and employment capabilities, if any. 

If the VA examiner determines that J.S. was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render J.S. capable of self-support after age 18, that is, whether the incapacity of self-support continued and was permanent until her death.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



